Citation Nr: 9907937	
Decision Date: 03/24/99    Archive Date: 03/31/99

DOCKET NO.  96-45 365A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased evaluation for chondromalacia 
of the left knee with degenerative joint disease, currently 
evaluated as 20 percent disabling.

2.  Entitlement to an increased evaluation for residuals of a 
fracture of the right tibia, currently evaluated as 10 
percent disabling.

3.  Entitlement to a compensable evaluation for bilateral pes 
planus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel


INTRODUCTION

The veteran was on active duty from October 1942 to February 
1946.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the benefits sought on 
appeal.



FINDINGS OF FACT

1.  The veteran's chondromalacia of the left knee with 
degenerative joint disease is manifested by pain and X-ray 
evidence of arthritis of the joint, but no functional 
impairment such as limitation of motion or instability.

2.  The veteran's residuals of a fracture of the right tibia 
are manifested by pain, instability and moderate limitation 
of motion that is productive of marked impairment of ankle 
function.

3.  The veteran's bilateral pes planus is moderately 
disabling, and is not manifested by marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, or characteristic 
callosities.



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for chondromalacia of the left knee with degenerative joint 
disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.40-4.46, 4.59, 4.71a, 
Diagnostic Code 5257 (1998).

2.  The criteria for a 20 percent evaluation for residuals of 
a fracture of the right tibia have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1-4.14, 
4.40-4.46, 4.59, 4.71a, Diagnostic Code 5271 (1998).

3.  The criteria for a 10 percent evaluation for bilateral 
pes planus have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.40-4.46, 4.71a, 
Diagnostic Code 5276 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the veteran's claims are plausible and 
capable of substantiation and are therefore well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  A claim for an 
increased evaluation is well grounded where the claimant 
asserts that a higher rating is justified due to an increase 
in severity of the service-connected condition.  See Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App. 629, 631-632 (1992).  

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist the claimant in developing facts that 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a).  The 
Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issues on appeal has been obtained.  The 
evidence includes the veteran's service medical records, 
post-service private treatment reports, and VA examination 
reports.  The veteran has declined the opportunity to present 
testimony at a personal hearing.  Under these circumstances, 
no further assistance to the veteran with the development of 
evidence is required.  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  

In addition to applicable schedular criteria, under 38 C.F.R. 
§§ 4.40, 4.45 and 4.59, the VA is required to consider 
whether an increased evaluation could be assigned on the 
basis of functional loss due to pain or weakness, to the 
extent that any such symptoms are supported by adequate 
pathology.  See DeLuca v. Brown, 8 Vet. App. 202, 204-06 
(1995).


I.  Chondromalacia of the Left Knee 
with Degenerative Joint Disease

In 1944, the veteran strained his left knee while playing 
football in service.  As a result, the RO granted service 
connection for a left knee disability, which is currently 
evaluated as 20 percent disabling under Diagnostic Code 5257.  
Under this Diagnostic Code, slight impairment of the knee, 
including recurrent subluxation or lateral instability, 
warrants a 10 percent evaluation.  A 20 percent evaluation 
requires moderate impairment of the knee, and a 30 percent 
evaluation requires severe impairment of the knee.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5257. 

Since the Board's decision of January 1996, the veteran 
submitted a letter from Mark S. Pascale, M.D., dated in 
February 1996.  Dr. Pascale stated that the veteran's left 
knee disability was manifested by advancing degenerative 
arthritis.  He related that the veteran underwent left knee 
surgery in December 1994, where he was found to have 
chondromalacia and articular cartilage loss in all 
compartments of the knee.  Dr. Pascale stated that he last 
treated the veteran in February 1996 when there was 
advancement of the veteran's osteoarthritis in his left knee 
with swelling and discomfort.  The impression was left knee 
degenerative joint disease.  Dr. Pascale indicated that the 
veteran would probably need a total joint replacement in 
order to alleviate the discomfort he was having as a result 
of his osteoarthritis.

The VA afforded the veteran an orthopedic examination in June 
1996 to assess the severity of his left knee disability.  The 
veteran stated that, since his arthroscopic surgery in 1994, 
his left knee symptoms were better and that his left knee did 
not give out as often as it did in the past.  He still 
reported daily pain, but denied any swelling or erythema.  On 
examination, the left knee was normal in appearance with full 
range of motion in flexion and extension.  There was moderate 
crepitation and objective evidence of pain in the medial 
aspect of the joint line with range of motion testing.  No 
joint effusion or ligamentous instability was present.  There 
was also no varus or valgus deformity present, and gait was 
normal with the patella tracking normally.  X-rays revealed 
interval progression of the degenerative changes involving 
all three compartments of the left knee.  Based on these 
findings, the diagnosis was chondromalacia of the left knee, 
postoperative arthroscopic surgery, with degenerative joint 
disease. 

A letter from Therapy in Motion dated in September 1996 shows 
that the veteran was provided physical therapy for his ankle, 
knee and low back disabilities.  The physical therapist 
stated that the veteran had consistently demonstrated lower 
extremity biomechanical deviations from neutral alignment.  
Recent gait evaluation revealed a decreased toe-off on the 
left and a decreased arm swing bilaterally.  A structural 
evaluation showed the veteran's medial malleolus, patella, 
greater trochanter and ASIS were high on the left.  In 
addition, the veteran's left knee demonstrated greater 
flexion with some atrophy noted.  

In a more recent letter of September 1996, Dr. Pascale 
indicated that the veteran's degenerative arthritis of the 
left knee was manifested by increasing pain which traveled up 
the veteran's leg.  Dr. Pascale related that he had recently 
treated the veteran's pain with injections, but that the 
aching and pain continued.  Dr. Pascale also added that the 
veteran was having some reformation of the Baker's cyst in 
his left knee.  Dr. Pascale's impression was that the veteran 
was suffering from advancing osteoarthritis in his left knee 
and would subsequently need knee replacement surgery.  He 
also indicated that this disability was becoming worse with 
time.  

A VA examination performed in September 1996 indicated that 
the walked with a normal gait and posture.  The knees were 
grossly normal in size and shape, and the range of motion in 
both knees was from 0 to 130 degrees.  The veteran complained 
of pain in the left knee with full extension.  There was also 
pain to palpation in the popliteal fossa and the lateral 
joint line, although no abnormality was present.  There was 
acute pain with patellar compression of the left knee and 
moderate subpatellar crepitation with motion.  There was no 
instability of the knee.  The veteran could bear full weight 
on each leg, could toe/heel walk, but could only partially 
squat because of pain in the left knee and right ankle.  The 
impression following the examination was symptomatic, 
progressive degenerative joint disease of the left knee, with 
a healed fracture of the proximal fibula.

The Board finds that the clinical findings of record, when 
considered in light of the veteran's subjective complaints of 
pain, do not reveal a left knee disability picture which 
warrants an evaluation in excess of the currently assigned 20 
percent.  The veteran's left knee disability is manifested 
primarily by crepitation and objective evidence of pain in 
the medical aspect of the joint line with range of motion 
testing.  Nevertheless, there is no recent objective evidence 
of any significant subluxation or lateral instability, and 
limitation described by the veteran cannot be characterized 
as demonstrating more than moderate overall impairment for 
the left knee.  Although Dr. Pascale stated that the 
veteran's left knee disability was becoming worse over time, 
at no point did he describe subluxation or lateral 
instability of the left knee.  The veteran, moreover, stated 
during his June 1996 VA examination that his instability 
involving the left knee had improved since his surgery in 
1994.  Thus, the Board finds that the RO properly determined 
that the veteran's left knee disability is not more than 
moderate under Diagnostic Code 5257.

Furthermore, as no limitation of motion is objectively shown, 
a rating higher than the currently assigned 20 percent is not 
warranted under either of the diagnostic codes pertaining to 
limitation of motion of the knee and leg.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260 and 5261 (1998).  Even if the 
functional limitations described by the veteran due to pain 
could be assessed in terms of degrees of limitation of 
motion, such impairment has not been objectively shown to 
equate to flexion limited to 15 degrees or less, or extension 
limited to 20 degrees or more, the criteria for an evaluation 
in excess of 20 percent under Diagnostic Codes 5260 and 5261, 
respectively.  Finally, in the absence of evidence of 
ankylosis (Diagnostic Code 5256) or impairment of the tibia 
and fibula (Diagnostic Code 5262), there is no basis for 
evaluating of the veteran's disability under any other 
potentially applicable diagnostic code providing for an 
evaluation in excess of the currently assigned 20 percent.  
See 38 C.F.R. §§ 4.71, Diagnostic Codes 5256, 5262 (1998).

The Board has also considered whether an increased evaluation 
could be assigned for the veteran's left knee disability on 
the basis of functional loss due to his complaints of pain.  
See 38 C.F.R. § 4.40, 4.45, 4.59; see also DeLuca, supra.  In 
making this determination, the Board finds that since 
Diagnostic Code 5257 is not predicated on loss of range of 
motion, 38 C.F.R. §§ 4.40 and 4.45, as interpreted in DeLuca, 
8 Vet. App. 202, do not apply.  See Johnson v. Brown, 9 Vet. 
App. 7, 9 (1996).  

Even considering these regulations and the veteran's 
assertions that he suffers from pain and limitation of 
motion, the Board finds that the recent clinical evidence 
shows no additional functional limitation with respect to 
flexion and extension to the degree that would support an 
increased evaluation under Diagnostic Code 5260 or Diagnostic 
Code 5261.  See 38 C.F.R. § 4.71a, Plate II (1998) (joint 
motion measurement of the knee: flexion to 140 degrees and 
extension to 0 degrees).  As such, the Board finds that the 
objective medical findings recorded during a VA examination 
are of greater probative value than the veteran's statements 
advanced on behalf of his claim.  Thus, the Board concludes 
that the preponderance of the evidence is against the 
veteran's claim for an increased evaluation on the basis of 
functional loss due to pain under the criteria of 38 C.F.R. 
§§ 4.40, 4.45 and 4.59. 

The Board further notes that in a precedent opinion, dated 
July 1, 1997, the General Counsel of the VA concluded that in 
some cases where a veteran has a knee disorder involving 
arthritis, separate ratings may be assigned under Diagnostic 
Code 5257 and Diagnostic Code 5003.  See VAOPGCPREC 23-97, 62 
Fed. Reg. 63604 (1997).  This opinion made clear that a 
separate rating must be based upon an additional disability, 
and that when a knee disability is already rated under 
Diagnostic Code 5257, the veteran must also have limitation 
of motion under Diagnostic Code 5260 or Diagnostic Code 5261 
in order to obtain a separate rating for arthritis.  

However, in a more recent opinion of August 14, 1998, the VA 
General Counsel clarified that although some limitation in 
range of motion of the leg must be present for a separate 
rating, it need not be compensable but must at least meet the 
criteria for a zero-percent rating under Diagnostic Codes 
5260 and 5261.  See VAOPGCPREC 9-98 (August 14, 1998).  Under 
these provisions, a zero-percent rating requires flexion 
limited to 60 degrees (Diagnostic Code 5260) and extension 
limited to 5 degrees (Diagnostic Code 5261).  Here, the 
veteran's left knee disability does not even meet the 
criteria for a zero-percent evaluation under either code, as 
the recent VA examination report showed normal range of 
motion.  Accordingly, separate ratings under Diagnostic Codes 
5257 and 5003 are not warranted. 


II.  Residuals of a Fracture of the Right Tibia

Several weeks after injuring his left knee, the veteran 
slipped on some ice and sustained a simple fracture of the 
posterior lip of the right tibia.  Service connection was 
subsequently granted for this disability, which is currently 
evaluated as 10 percent disabling under Diagnostic Code 5271.  
This code provides a 10 percent evaluation for moderate 
limitation of motion of the ankle, while a 20 percent 
evaluation is provided for marked limitation of motion of the 
ankle.  No higher evaluation is provided under this 
Diagnostic Code.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5271. 

In his February 1996 letter, Dr. Pascale said that the 
veteran suffered from a chronic right ankle sprain with 
chronic synovitis, which had been treated with anti-
inflammatory medications, physical therapy, and bracing.  
Although these treatments had helped somewhat, Dr. Pascale 
related that the veteran continued to have discomfort with 
ambulation.  The impression was chronic right ankle sprain 
with synovitis.  Dr. Pascale further indicated that the 
veteran would continue to require the use of a brace.

When examined by the VA in June 1996, the veteran reported 
that his right ankle disability hurt when stepping in certain 
directions and that it turned easily.  He denied any chronic 
swelling or erythema in the joint.  Examination revealed that 
the right ankle was of normal size and appearance with no 
joint effusion or instability.  There was a full range of 
motion with a mild amount of tenderness and pain objectively 
shown on range of motion testing.  Pulses and sensation were 
intact.  X-rays revealed evidence of a healed bimalleolar 
fracture of the right ankle, which was shown to be mortise 
and well maintained.  The diagnosis was status post fracture 
of the right tibia at the ankle, intermittently symptomatic.

In correspondence dated in August 1996, Karen Foss, M.S., 
P.T., stated that she provided the veteran physical therapy 
for a low back disability.  She also noted that the veteran 
continued to have pain in his right ankle, and that he 
ambulated with an altered gait patter as a result.  No 
further findings pertaining to the right ankle were provided.  
In addition, the Board also considered the letter provided by 
Therapy in Motion, which notes that the veteran consistently 
demonstrated lower extremity biomechanical deviations from 
neutral alignment, and that a recent gait evaluation revealed 
a decreased toe-off on the left and a decreased arm swing 
bilaterally. 

In his letter dated in September 1996, Dr. Pascale stated 
that the veteran had a chronic, unstable right ankle that was 
manifested by constant tenderness and soreness along the 
peroneal tendons.  He stated that the veteran intermittently 
wore an ankle wrap brace while ambulating for support.  He 
also commented that there was a decrease in range of motion, 
with only 12 to 14 degrees of dorsiflexion and 30 degrees of 
plantar flexion.  Dr. Pascale concluded that the veteran had 
evidence of a healed fracture in his ankle with progressing 
arthritis and some instability, and that this disability 
seemed to be getting progressively worse over time. 

A VA examination performed in September 1996 indicated that 
the walked with a normal gait and posture.  The right ankle 
was noted to have a slight hypertrophy of the lateral 
malleolus as compared to the left, but was minimal.  There 
was a full range of motion of both ankles with complaints of 
pain in the right ankle with any motion, but particularly 
with rotational motions.  There was minimal crepitus palpable 
with motion in the right ankle, but no instability.  There 
was tenderness to palpation over the lateral and medial 
malleolus, but no abnormality was palpable.  The veteran 
could bear full weight on each leg, could toe/heel walk, but 
could only partially squat because of pain in the left knee 
and right ankle.  The impression following the examination 
was a symptomatic, old bi-malleloar fracture of the right 
ankle with posttraumatic arthritis.

The Board finds that the veteran's disability picture of his 
service-connected right ankle disability more nearly 
approximates the criteria for a 20 percent evaluation under 
applicable schedular criteria.  The clinical evidence shows 
that the veteran's right ankle disability demonstrates no 
more than moderate limitation of motion.  In this respect, 
the VA examination report of June 1996 reveals no limitation 
of motion of the right ankle.  In contrast, Dr. Pascale found 
that the veteran's right ankle did demonstrate limitation in 
range of motion, with dorsiflexion of 12 to 14 degrees and 
plantar flexion of 30 degrees.  However, neither of these 
findings could be considered more than moderate limitation of 
motion under Diagnostic Code 5271.  See 38 C.F.R. § 4.71, 
Plate II (indicating standard range of motion of the ankle 
from 0 degrees to 20 degrees for dorsiflexion, and from 0 
degrees to 45 degrees for plantar flexion).

Nevertheless, the Board notes that pain and incoordination 
are important disability factors that must be considered in 
the rating of a veteran's disability.  The veteran has 
consistently reported pain associated with his right ankle 
disability, which has been supported by adequate pathology.  
The VA examination report of June 1996 disclosed a mild 
amount of tenderness and pain objectively shown on range of 
motion testing of the right ankle.  More importantly, Dr. 
Pascale stated that he had been treating the veteran's right 
ankle disability on a regular basis, and found this 
disability to be manifested by constant tenderness and 
soreness along the peroneal tendons which required the use of 
an ankle brace while ambulating.  He also related that the 
veteran's right ankle disability showed some limitation in 
range of motion.  Finally, Karen Foss, M.S., P.T., noted that 
the veteran's pain in his right ankle was severe enough to 
cause an altered gait pattern, which the Board notes 
constitutes clear evidence of instability due to pain.  
Accordingly, the Board believes that the evidence of 
limitation in range of motion, combined with objective 
findings and subjective reports of discomfort, tenderness, 
and instability of the right ankle, provides a basis for the 
assignment of a 20 percent evaluation under Diagnostic Code 
5271.  See generally, 38 C.F.R. §§ 4.40, 4.45, 4.59; Deluca, 
8 Vet. App. at 205-207; Voyles v. Brown, 5 Vet. App. 451, 453 
(1993).

In reaching this decision, the Board finds that no other 
potentially applicable diagnostic code affords the veteran an 
evaluation in excess of the currently assigned 20 percent.  
Diagnostic Codes 5270 or 5272, pursuant to which ankylosis of 
an ankle is evaluated, are not applicable inasmuch as there 
is no medical evidence in this case that the veteran's right 
ankle is ankylosed.  Indeed, the evidence clearly shows right 
ankle motion, albeit somewhat limited, on objective testing.  
Likewise, there is no medical evidence pertaining to malunion 
of a fracture or astragalectomy of his right ankle.  
Consequently, an evaluation under Diagnostic Code 5273 or 
5274 similarly is not warranted.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5270, 5272, 5273, 5274 (1998).



III.  Bilateral Pes Planus

The veteran's bilateral pes planus is currently evaluated as 
noncompensably disabling under Diagnostic Code 5276.  Under 
this code provision, a noncompensable rating is provided for 
mild symptoms, which are relieved by a built-up shoe or an 
arch support.  A 10 percent rating is provided for moderate 
bilateral pes planus with weight bearing line over or medial 
to the great toe, inward bowing of the tendo achillis, and 
pain on manipulation and use of the feet.  A 30 percent 
rating is assignable for severe bilateral involvement, with 
objective evidence of marked deformity (pronation, abduction, 
etc.), pain on manipulation and use accentuated, indication 
of swelling on use, and characteristic callosities, etc.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5276.

The Board finds that the evidence supports the assignment of 
a 10 percent evaluation for the veteran's bilateral pes 
planus, as the clinical evidence shows this condition to be 
moderately disabling.  During his VA examination in June 
1996, the examiner noted that the veteran had bilateral pes 
planus of the feet which was moderate in degree.  Otherwise 
both feet were normal in appearance with the exception of a 
few varicose veins.  In addition, both feet demonstrated a 
normal range of motion with no swelling present.  Pulses and 
sensation were intact.  The diagnosis was bilateral pes 
planus.  

Since the examiner characterized the veteran's bilateral pes 
planus as moderate, the Board finds that a 10 percent 
evaluation for this disability is warranted under Diagnostic 
Code 5276.  The Board also finds, however, that an evaluation 
in excess of 10 percent is not warranted at this time.  No 
evidence has been submitted that shows that this disability 
is productive of severe bilateral involvement, with objective 
evidence of marked deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, indication of 
swelling on use, and characteristic callosities.  
Furthermore, while Diagnostic Code 5276 is not predicated on 
limitation of motion, the veteran's feet demonstrate normal 
range of motion, and no complaints of pain have been 
reported.  See 38 C.F.R. §§ 4.40, 4.45; Johnson, 9 Vet. App. 
at 11; DeLuca, 8 Vet. App. at 206-207.

The Board also has considered the applicability of other 
diagnostic criteria pertaining to the feet.  However, in the 
absence of evidence of unilateral claw foot (pes clavus) with 
all toes tending to dorsiflexion, limitation of dorsiflexion 
at the ankle to a right angle, shortened plantar fascia, and 
marked tenderness under metatarsal heads (the criteria for a 
20 percent evaluation under Diagnostic Code 5278); moderately 
severe malunion or nonunion of tarsal or metatarsal bones 
(the criteria for a 20 percent evaluation under Diagnostic 
Code 5283); or other moderately severe foot injuries (the 
criteria for a 20 percent evaluation under Diagnostic Code 
5284), there is no basis for a higher evaluation under any 
other diagnostic code.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5278, 5283, 5284.  In short, the evidence shows that 
the veteran's bilateral pes planus is most consistent with a 
10 percent evaluation under Diagnostic Code 5276.


IV.  Conclusion

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1998) have been 
considered whether or not they were raised by the veteran as 
required by the Court's holding in Schafrath v. Derwinski, 
1 Vet. App. 589, 593 (1991).  The Board has considered 
whether an extra-schedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1) is warranted.  In the 
instant case, however, there has been no showing or assertion 
that the disabilities under consideration have caused marked 
interference with employment, necessitated frequent periods 
of hospitalization, or otherwise render impracticable the 
application of the regular schedular standards.  In the 
absence of such factors, the Board determines that the 
criteria for assignment of an extra-schedular rating pursuant 
to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. 
Brown, 9 Vet. App. 237, 239 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).




ORDER

An evaluation in excess of 20 percent for chondromalacia of 
the left knee with degenerative joint disease is denied.

Subject to the laws and regulations governing the payment of 
monetary benefits, a 20 percent disability evaluation for 
residuals of a fracture of the right tibia is granted.

Subject to the laws and regulations governing the payment of 
monetary benefits, a 10 percent disability evaluation for 
bilateral pes planus is granted



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 Department of Veterans Affairs

